DETAILED ACTION
This action is in response to applicant’s amendment received on 10/15/2020. Amended claims 1, 5, 9-13 and 15 are acknowledged. Claims 1-20 are pending. Claims 8 and 18-20 remain withdrawn from consideration pursuant to 37 CFR 1.142(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (JP 2016-247075, herein “Yokoyama”, using US 2020/0080791 as a translation document) in view of Zheng (US 2006/0096740).
Regarding claim 1, Yokoyama discloses a heat exchanger (1) (figs. 1-2) for cooling [par. 0002] a heat-generating component (100), the heat exchanger (1) having an upper surface (outside surface of plate -12-, fig. 2, rotated 180 degrees) adapted for thermal contact with the heat-generating component (100) [par. 0045, lines 8-11], an opposed lower surface (outside surface of plate -11-), and an interior defining a fluid chamber (2) containing a working fluid [par. 0037], wherein the heat exchanger (1) comprises:
(a) a first plate (12) having an inner face (14) which faces toward the interior of the fluid chamber (2), an outer face which defines either the lower surface of the heat exchanger (1), and an outer peripheral sealing surface on the inner face of the first plate (12) (per paragraph 0045, lines 1-3, plates -11- and -12- are joined to hermetically sealed the chamber -2-, therefore, there is an outer peripheral sealing surface on the inner face of the first plate -12-) (fig. 2); and
(b) a second plate (11) having an inner face (15) which faces toward the interior of the fluid chamber (2), an outer face which defines the upper surface of the heat exchanger (1), and an outer peripheral sealing surface on the inner face of the second plate (11) (per paragraph 0045, lines 1-3, plates -11- and -12- are joined to hermetically sealed the chamber -2-, therefore, there is an outer peripheral sealing surface on the inner face of the second plate -11-) (fig. 2); 

wherein a melting temperature of the second metal (Cu) is lower than that of the first metal (SUS) (known in the art), and the second metal is inert to the working fluid (water) [par. 0038, lines 1-4];
wherein the outer peripheral sealing surfaces of the first (12) and second plates (11) are sealingly joined together [par. 0045, lines 1-3]. 
Yokoyama does not disclose:
the outer peripheral sealing surfaces of the first and second plates being sealingly joined together with a weld joint being formed through the outer peripheral sealing surfaces of the first and second plates, and extending from a top of the first plate through the inner clad layer into the second plate;
wherein narrow areas are located immediately adjacent to the weld joint, said narrow areas comprising a heat affected zone.
However, a person of skill in the art, before the effective filing date of the claimed invention, would connect the plates of the vapor chamber in any safe and secure manner. Further, sealing vapor chamber plates with a weld joint being formed through the outer peripheral sealing surfaces of the plates is old and known in the art, for the purpose of enabling the vapor chamber to work with high pressure and temperatures and diminishing the risk of leaks.  
Zheng, also directed to a flat heat pipe (100) (figs. 1A-1B and 5A, as apply to fig. 8) comprising a first plate (801A) and a second plate (801B) teaches outer peripheral sealing surfaces of the first (801A) and second (801B) plates (fig. 8) [par. 0066, lines 1-6] being sealingly joined together with a weld joint (510, fig. 5A) (by welding machine 409, 410, figs. 5A, 8) being formed through the outer peripheral sealing surfaces (fig. 8) [par. 0066, lines 6-7] of the first (801A) and second (801B) plates and extending from a top of the first plate (801A) (101A of fig. 5A) through the first plate into the second plate (801B) (101B of fig. 5A) [par. 0059] (it is noted, the affected welding zone -510- clearly penetrates into the second plate -101b-, as claimed), wherein narrow areas are located immediately adjacent to the weld joint (510) (clearly seen in fig. 5A), said narrow areas comprising a heat affected zone [par. 0059].
Therefore, it would have been obvious to a person of skill in the art, before the effective filing date of the claimed invention, to have the outer peripheral sealing surfaces of the first and second plates of Yokoyama being sealingly joined together with a weld joint being formed through the outer peripheral sealing surfaces of the first and second plates, and extending from a top of the first plate through the inner clad layer into the second plate, as taught by Zheng, wherein the weld joint would comprise an alloy of the first metal and the second metal (it is noted, welding two metals –the first and second metals of Yokoyama- involves joining the two metals by melting them together), wherein narrow areas are located immediately adjacent to the weld joint in which the outer peripheral sealing surfaces of the first and second plates are sealingly joined together by a layer of the second metal, said narrow areas comprising a heat-affected zone; and wherein the weld joint is fluidly isolated from an outer peripheral edge of the fluid chamber by said layer of the second metal in the heat-affected zone (it is also noted here, Zheng clearly teaches the weld joint extending from a top of the first plate into the second plate used in a heat pipe having stepped flanges around its perimeter, fig. 8, as claimed, or in a heat pipe without stepped flanges around its perimeter, like the heat pipe of Yokoyama).
Regarding claim 2, the combination of Yokoyama and Zheng discloses: 
the outer peripheral sealing surface of the second plate (Zheng, 801B) being formed on a raised peripheral flange thereof (stepped flanges around the perimeter) (Zheng, fig. 8).
Regarding claim 3, Yokoyama discloses: 
the first metal (SUS) being stainless steel and the second metal (Cu) being copper [par. 0042, lines 6-11].
Regarding claim 4, Yokoyama discloses: 
at least one of the first (12) and second  (11) plates further comprising a continuous outer clad layer along its outer face [par. 0042, lines 6-11], 
wherein the outer clad layer is comprised of a third metal [par. 0042, lines 6-11]; 
wherein the first metal is stainless steel, the second metal is copper, and the third metal is copper [par. 0042, lines 6-11].


Regarding claim 5, Yokoyama discloses: 
 a sheet of wick material (3, 20) received inside the fluid chamber (2) between the inner face (14) of the first plate (12) and the inner face (15) of the second plate (11) (figs. 1-2) [par. 0037], 
wherein the wick material (3, 20) includes a hydrophilic portion (18) (it is noted, the Collins definition of Hydrophilic is: “capable of uniting with or taking up water”, and the Collins definition of Wick is: “to draw or absorb -water, etc.- by capillary attraction,” therefore, the porous –wire mesh- liquid-attracting element –18- of Yokoyama is considered hydrophilic) in which the wick material (3, 20) is uncompressed and is in contact with the inner surfaces (14, 15) of the first (12) and second (11) plates along the wick material (3, 20) upper and lower surfaces of the wick (fig. 2).
Regarding claim 6, Yokoyama discloses: 
the wick material (3, 20) comprising a fine mesh of a material which is compatible with the working fluid [par. 0047, lines 1-2] .
Regarding claim 7, Yokoyama discloses: 
the wick material (3, 20) comprising a first plurality of cutouts defining a plurality of primary gas flow passages (17) for circulation of the working fluid in a gaseous state [par. 0047, lines 8-12], and 
wherein portions of the wick material (3, 20) between the cutouts (17) define a plurality of liquid flow passages (18)  for circulation of the working fluid in a liquid state [par. 0048, lines 1-5].
Regarding claim 9, Yokoyama discloses: 
the wick material (3, 20) further comprising one or more non-wicking areas (see annotated fig. 1-YOKOYAMA-I, page 6) in which the wick material has reduced thickness (no wick, no thickness) relative to a thickness of the hydrophilic portion (18),
wherein the one or more non-wicking areas define one or more secondary gas flow passages which provide flow communication between two or more of said primary gas flow passages (17) (see annotated fig. 1-YOKOYAMA-I, page 6), and
wherein at least one of the one or more non-wicking areas is distal from an evaporation area (4) (see annotated fig. 1-YOYAMA-I, page 6).



    PNG
    media_image1.png
    671
    471
    media_image1.png
    Greyscale

Regarding claim 10, Yokoyama discloses: 
the heat exchanger (1) comprising a vapor chamber (2) and the heat-generating component (100) being a heat-generating component of a personal electronic device selected from the group consisting of a smart phone, a tablet and a computer [par. 0040, lines 8-11].
Regarding claim 11, Yokoyama discloses: 
an evaporation zone (4) being defined in the interior of the fluid chamber (2), in between the first (12) and second plates (12) (fig. 1), 
wherein the evaporation zone (4) directly opposes an area of the upper surface (if exchanger -1- is rotated 180 degrees) which is in contact with the heat-generating component (100) (fig. 1) [par. 0040, lines 1-2]; and
wherein the heat exchanger (1) further comprises:
a plurality of spaced-apart primary gas flow passages (17) for circulation of the working fluid in a gaseous state [par. 0045, lines 15-16], 
each of the primary gas flow passages (17) having a first end and a second end (see annotated fig. 1-YOKOYAMA-II, below), 

    PNG
    media_image2.png
    693
    512
    media_image2.png
    Greyscale



the first ends of the plurality of primary gas flow passages (17) being in open flow communication with one another in the evaporation zone (4) [see annotated fig. 1-YOKOYAMA-II, page 7), and 
the second end of each of said primary gas flow passage (17) being distal from the first end (see annotated fig. 1-YOKOYAMA-II, page 7);
a plurality of spaced-apart liquid flow passages (18) for circulation of the working fluid in a liquid state [par. 0048, lines 1-3]; and
at least one secondary gas flow passage, each of which provides flow communication between the second end of one of the primary gas flow passages (17) and at least one other of said primary gas flow passages (17) (see annotated fig. 1-YOKOYAMA-II, page 7),
such that the second end of each of said primary gas flow passage (17) is in flow communication with at least one other of said primary gas flow passages (17) through said at least one secondary gas flow passage (see annotated fig. 1-YOKOYAMA-II, page 7); and
such that all the primary gas flow passages (17) in said plurality of primary gas flow passages (17) are interconnected with one another through said at least one secondary gas flow passages, optionally through one or more of said primary gas flow passages (see annotated fig. 1-YOKOYAMA-II, page 7).
Regarding claim 12, Yokoyama discloses: 
the evaporation zone (4) being located at or proximate to a first end of the heat exchanger (1), and the second ends of at least some of the primary gas flow passages (17) being located proximate to a second end of the heat exchanger (1), longitudinally spaced from the evaporation zone (4)  (see annotated fig. 1-YOKOYAMA-II, page 7); and
wherein a transverse gas distribution zone extends transversely across the heat exchanger (1) proximate to the second end thereof, the transverse gas distribution zone being in open flow communication with the second ends of all of said primary gas flow passages (17) having their second ends located proximate to the second end of the heat exchanger (1) (see annotated fig. 1-YOKOYAMA-II, page 7).


Regarding claim 13, Yokoyama discloses: 
the liquid flow passages (18) being defined by a wick material (3, 20) received inside the fluid chamber (2) between the inner face (14) of the first plate (12) and the inner face (15) of the second plate (11) [par. 0048, lines 1-5], 
wherein the wick material (3, 20) has a hydrophilic portion (18) with a first thickness, and having a first porosity (18a) sufficient to permit wicking and capillary flow of the liquid working fluid through the liquid flow passages (18) [par. 0048, lines 1-5], and the first thickness being such that the hydrophilic portion (18) of the wick material (3, 20) is in contact with the inner surfaces (14, 15) of the first (12) and second (11) plates along the wick material (3, 20) upper and lower surfaces in the liquid flow passages (18) (fig. 2); and
wherein the primary gas flow passages (17) are defined by spaces between the liquid flow passages (18) (fig. 2).
Regarding claim 14, Yokoyama discloses: 
the secondary gas flow passages being defined by spaces between the liquid flow passages (18) (see annotated fig. 1-YOKOYAMA-II, page 7).
Regarding claim 15, Yokoyama discloses: 
the wick material (3, 20) including at least one non-wicking area (see annotated fig. 1-YOKOYAMA-II, page 7) in which the wick material has a second porosity (no wick, no porosity) which is less than the first porosity (18a) and a second height (no wick, no height) which is less than a first height of the hydrophilic portion (18a),
wherein the second porosity (no porosity) is insufficient to provide wicking and capillary flow of the liquid working flow, and the second height is such that the wick material occupies only a portion (equivalent to a 0% portion) of the height of the fluid chamber in the at least one non-wicking area (since there is no wick at all, as claimed), thereby permitting the gaseous working fluid to flow over (there is no wick material) in the at least one non-wicking area (since there is no wick, as claimed).
Regarding claim 16, Yokoyama discloses: 
at least one of said secondary gas flow passages being defined by one of the non-wicking areas of the wick material (3, 20) (see annotated fig. 1-YOKOYAMA-II, page 7).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The rejection of claims 5-9 and 15-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the amendments.
Applicant’s arguments filed 10/15/2020 regarding claim 1 have been considered but are moot because the arguments do not apply to the new grounds of rejection.
Regarding claim 9, a new interpretation of Yokoyama, incorporating new annotated figures (annotated figs. 1-YOKOYAMA-I and 1-YOKOYAMA-II), is presented in the rejection above, which clearly reads on the limitations claimed. It is noted, different interpretations of Yokoyama’s figure 1 are possible for claims 9 and 11, since claim 11 depends on claim 1 and not on claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763